DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on July 27, 2020.  As directed by the amendment: no claims have been amended, claims 2-92 have been canceled, and no new claims have been added.  Thus, claim 1 is presently pending in the application.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 3, it is suggested that the limitation “a powdered substance” be amended to read -- the powdered substance -- for clarity, since a powdered substance has already been recited in line 1.  
In claim 1, line 4, it is suggested that the limitation “a powdered substance” be amended to read -- the powdered substance -- for clarity, since a powdered substance has already been recited in line 1.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,272,104. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the patented claims 1 and 5 (i.e., the instant claim does not include the limitations that the nosepiece including an outlet unit having a first nozzle; wherein the first nozzle is configured to deliver the first substance to: (i) either or both of a first region and/or a second region, or (ii) substantially only to the first region; and wherein the first region is an anterior region of the nasal cavity of the subject, the anterior region being anterior to a nasal valve of the subject, and the second region is an anterior section of a posterior region of the nasal cavity of the subject, the anterior section of the posterior region being posterior of the nasal valve of the subject; and a second nozzle configured to deliver a second substance to a third region, wherein the third region is a posterior section of the posterior region of the nasal cavity of the subject, the posterior section of the posterior region being posterior to the anterior section of the posterior region as in the patented claim 1).  In the instant claim 1, the structural elements are included in the patented claims 1 and 5.  Any infringement over the patented claims would also infringe over the instant claims.  Hence, the instant claim 1 does not differ from the scope of the patented claims 1 and 5.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,864,334. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the patented claims 1 and 8 (i.e., the instant claim does not include the limitations: the delivery device is for delivering a second substance to the nasal cavity of a subject in addition to the first substance, the nosepiece includes an outlet unit comprising: a first nozzle for delivering the first substance; a second nozzle for delivering the second substance; and a posterior nosepiece member configured to obstruct the nasal cavity and partition the nasal cavity into an anterior region and a posterior region, such that the first substance is delivered from the first nozzle to surfaces only in the anterior region and the second substance is delivered from the second nozzle to surfaces only in an anterior portion of the posterior region as in the patented claim 1).  In the instant claim 1, the structural elements are included in the patented claims 1 and 8.  Any infringement over the patented claims would also infringe over the instant claims.  Hence, the instant claim 1 does not differ from the scope of the patented claims 1 and 8.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Djupesland (US 2005/0072430).
As to claim 1, Djupesland discloses a delivery device (Fig. 2, Fig. 3) for delivering a powdered substance to the posterior region of a nasal cavity of a subject (Fig. 3, paragraph [0105], around the posterior margin of the nasal septum; paragraph [0101], substance delivered can be a dry powder), the delivery device comprising: a nosepiece 17 for insertion into a nasal cavity of a subject (paragraph [0077]) through which a powdered substance is delivered to the posterior region of the nasal cavity of the subject (Fig. 3, paragraph [0105], around the posterior margin of the nasal septum; paragraph [0101], substance delivered can be a dry powder); and a substance supply unit 29 which is operable to deliver a powdered substance through the nosepiece (paragraph [0100]-[0101]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Djupesland (US 2004/0112380) discloses a delivery device for delivering a substance to the nasal cavity.
Clay (US 6,413,499) discloses a nasal delivery device for delivering a substance to the posterior regions of the nasal cavity (Figs. 6 and 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785